           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,       :
   Plaintiff                :
                            :                 No. 1:17-cv-0079
        v.                  :
                            :                 (Judge Rambo)
WARDEN JOHN WETZEL, et al., :
   Defendants               :

                              ORDER

    AND NOW, on this 29th day of August 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1.   Plaintiff’s motion for injunction and sanctions (Doc. No. 126) is
         DENIED. To the extent Plaintiff seeks the appointment of counsel, the
         motion is DENIED WITHOUT PREJUDICE;

    2.   Plaintiff’s motion to compel discovery (Doc. No. 129) is DENIED AS
         MOOT; and

    3.   The parties are reminded that any dispositive motions they may wish
         to file are due on or before September 30, 2019.



                                        S/SYLVIA H. RAMBO
                                        United States District Judge
